

117 HR 4296 IH: Freedom to Fly Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4296IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Rutherford introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo prohibit the Transportation Security Administration from asking passengers on domestic flights for information regarding vaccinations.1.Short titleThis Act may be cited as the Freedom to Fly Act.2.Prohibition on requesting vaccination information from passengers on domestic flights(a)In generalThe Secretary of Homeland Security and the Administrator of the Transportation Security Administration may not prescribe or implement any regulation or policy that would allow employees of the Transportation Security Administration to request information relating to vaccinations from any passenger traveling on a flight between States or territories or possessions of the United States.(b)Rule of constructionSubsection (a) does not limit the authority of the Director of the Centers for Disease Control and Prevention to issue guidance or prescribe regulations relating to public health.